                 Case 20-50772-BLS           Doc 30       Filed 07/22/21       Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
    In re:                                                              Chapter 7

    HERITAGE HOME GROUP, LLC, et al.,1                                  Case No. 18-11736 (BLS)

                             Debtors.                                   (Jointly Administered)

    ALFRED T. GIULIANO, in his capacity as Chapter 7
    Trustee of HERITAGE HOME GROUP, LLC, et al.,

                       Plaintiff,
                   v.                                                   Adv. Proc. No. 20-50772 (BLS)
    KPS SPECIAL SITUATIONS FUND III (A), L.P.; KPS
    SPECIAL SITUATIONS FUND III, LP; KPS SPECIAL
    SITUATIONS FUND III (SUPPLEMENTAL), LP; KPS
    SPECIAL SITUATIONS FUND III (AIV), LP; KPS
    OFFSHORE INVESTORS LTD.; KPS CAPITAL
    PARTNERS, LP; KPS CAYMAN MANAGEMENT III
    LTD.; KPS INVESTORS III, LTD.; KPS INVESTORS
    III, LP; KPS INVESTORS III (AIV), LP; KPS
    INVESTORS III (AIV), LTD.,

                             Defendants,

    PNC BANK, NATIONAL ASSOCIATION,

                             Nominal Defendant.


             NOTICE OF VOLUNTARY DISMISSAL OF ADVERSARY PROCEEDING

                 PLEASE TAKE NOTICE that, pursuant to that certain Settlement Agreement,

entered into by and between plaintiff Alfred T. Giuliano, chapter 7 trustee (the “Trustee”) to the

estates of the above-captioned debtors (the “Debtors”), and defendants KPS Special Situations

Fund III (A), L.P., KPS Special Situations Fund III, LP, KPS Special Situations Fund III



1
  The “Debtors” in these cases, along with the last four digits of each Debtor’s tax identification number, as
applicable, are: Heritage Home Group LLC (9506) (“HHG”); HH Global II B.V. (0165) (“HH Global II”); HH
Group Holdings US, Inc. (7206) (“HHG Holdings”); HHG Real Property LLC (3221) (“HHG Property”); and HHG
Global Designs LLC (1150) (“HHG Designs”).



DOCS_DE:235409.1 31270/002
                 Case 20-50772-BLS      Doc 30     Filed 07/22/21    Page 2 of 2




(Supplemental), LP, KPS Special Situations Fund III (AIV), LP, KPS Offshore Investors Ltd.,

KPS Capital Partners, LP, KPS Cayman Management III Ltd., KPS Investors III, Ltd., KPS

Investors III, LP, KPS Investors III (AIV), LP, and KPS Investors III (AIV), Ltd., and Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, as made applicable hereto by Rule 7041

of the Federal Rules of Bankruptcy Procedure, the Plaintiff hereby dismisses the above-

referenced adversary proceeding with prejudice. The parties shall bear their own attorneys’ fees

and costs.

Dated: July 22, 2021                     PACHULSKI STANG ZIEHL & JONES LLP

                                         /s/ Peter J. Keane
                                         Bradford J. Sandler (DE Bar No. 4142)
                                         Colin R. Robinson (DE Bar No. 5524)
                                         Peter J. Keane (DE Bar No. 5503)
                                         919 N. Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, DE 19899 (Courier 19801)
                                         Telephone: (302) 652-4100
                                         Facsimile: (302) 652-4400
                                         Email:       bsandler@pszjlaw.com
                                                      crobinson@pszjlaw.com
                                                      pkeane@pszjlaw.com

                                         Counsel to Alfred T. Giuliano, Chapter 7 Trustee




DOCS_DE:235409.1 31270/002                     2
